Filed 8/19/16 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C081518

         v.                                                                      (Super. Ct. No. 15F02328)

PAUL LYNN WRIGHT,

                   Defendant and Appellant.




         Appointed counsel for defendant Paul Lynn Wright asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                                   I
         In a search of defendant’s home, police found over $4,000 in cash, four digital
scales, pay-owe sheets, two live shotgun shells, three handguns, seven pounds of
processed marijuana, 500 grams of concentrated cannabis (honey oil), four ounces of
methamphetamine, 10 hydrocodone pills, 36 Ecstasy pills, 40 morphine pills, and
additional narcotics packaging. In addition, officers found on defendant’s person



                                                             1
18.7 grams of methamphetamine and just under $200 in cash. And in a storage unit
belonging to defendant, police found brass knuckles along with 4.28 grams of
methamphetamine.
       In exchange for the dismissal of certain charges and a stipulated six-year eight-
month sentence, defendant pleaded no contest to possession of a controlled substance for
sale (Health & Saf. Code, § 11378 -- count 2), possession of a firearm by a convicted
felon (Pen. Code, § 29800, subd. (a)(1)1 -- count 3), and possession of marijuana for sale
(Health & Saf. Code, § 11359 -- count 4). Defendant also admitted a prior strike
conviction allegation, alleging a conviction for assault with a deadly weapon in 1986.
The trial court imposed an aggregate term of six years eight months in prison, consisting
of four years on count 2 (the middle term doubled for the strike) and 16 months each on
counts 3 and 4 (one-third the middle term, doubled for the strike). The trial court
awarded 464 days of presentence credit and ordered defendant to pay a $300 restitution
fine (§ 1202.4), a $300 parole revocation fine (§ 1202.45), a $120 court operations
assessment (§ 1465.8) and a $90 court facility fee (Gov. Code, § 70373).
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
Defendant filed a timely supplemental brief asserting various contentions.
       Defendant contends the use of his prior strike to double his current sentence
constitutes double jeopardy. This is not so. “[T]he use of prior convictions to enhance a
later sentence under a recidivism statute, such as the Three Strikes law, does not offend




1 Undesignated statutory references are to the Penal Code.


                                              2
double jeopardy principles because ‘the enhanced punishment imposed for the later
offense “is not to be viewed as either a new jeopardy or additional penalty for the earlier
crimes,” but instead as “a stiffened penalty for the latest crime, which is considered to be
an aggravated offense because a repetitive one.” ’ ” (Allen v. Stratton (2005)
428 F. Supp. 2d 1064, 1078, quoting Witte v. United States (1995) 515 U.S. 389, 400
[132 L. Ed. 2d 351, 364].)
       In addition, defendant contends his prior strike should no longer apply because it
occurred 30 years ago, and there must be a “wash[out] period” for prior strikes. Again,
this is not the case. The three strikes statute provides that “[t]he length of time between
the prior serious and/or violent felony conviction and the current felony conviction shall
not affect the imposition of sentence.” (§ 667, subd. (c)(3).) No washout period exists.
(People v. Martinez (1999) 71 Cal. App. 4th 1502, 1514 [“California’s Three Strikes
statute contains no washout period”].)
       Defendant next argues his trial counsel failed to request a Romero2 hearing or seek
a strike review. But having entered into a stipulated sentence incorporating a strike
enhancement, defense counsel could not then move to dismiss the prior strike, nor could
the trial court grant that request. (See People v. Cunningham (1996) 49 Cal. App. 4th
1044, 1046-1048 [trial court lacked authority to dismiss a prior strike the defendant
admitted in exchange for a stipulated sentence]; People v. Ames (1989) 213 Cal. App. 3d
1214, 1216-1218 [trial court lacked discretion to strike a special circumstance the
defendant had admitted in exchange for the dismissal of a second special circumstance
allegation and a promise not to seek the death penalty].)
       Defendant adds there was no three strikes law at the time of his 1986 conviction;
had he known he could later receive additional time for that conviction, he would not




2 People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.


                                              3
have pleaded no contest back then. His contention lacks merit. (See Witte v. United
States, supra, 515 U.S. at p. 400 [132 L.Ed.2d at p. 364].)
       Finally, defendant contends the trial court erred in imposing fines that were not
included in his plea agreement. We find no error. The trial court informed defendant of
the restitution fine prior to his plea, and the court operations assessment and court facility
fee are mandatory. (People v. Woods (2010) 191 Cal. App. 4th 269, 272.) In any event,
imposition of the fines and fees was not a significant variance in the context of the plea
agreement. (See People v. Walker (1991) 54 Cal. 3d 1013, 1024 [“A punishment or
related condition that is insignificant relative to the whole . . . may be imposed whether or
not it was part of the express negotiations”], overruled on other grounds by People v.
Villalobos (2012) 54 Cal. 4th 177, 183.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, J.


       We concur:



           /S/
       BUTZ, Acting P. J.



          /S/
       MURRAY, J.



                                              4